   Case: 1:18-cv-02508 Document #: 40-1 Filed: 06/17/19 Page 1 of 2 PageID #:122




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Devon Monei Greenfield                             )
                                                   )
              Plaintiff’s                          )       18-cv-02508
                                                   )       Judge Virginia M. Kendall
        vs.                                        )
                                                   )
Dart et al,                                        )
              Defendants ,                         )


              OFFER OF JUDGMENT PURSUANT TO RULE 68 OF THE
                   FEDERAL RULES OF CIVIL PROCEDURE

        NOW COMES the COUNTY OF COOK, as indemnitor, and/or potential indemnitor, of

CORRECTIONAL OFFICER LEWIS and OFFICER GASIENICA (the “Defendants”), by their

attorney, KIMBERLY M. FOXX, State’s Attorney of Cook County, and through her assistant

state’s attorney, Marissa D. Longoria, and pursuant to Rule 68 of the Federal Rules of Civil

Procedure hereby offers to allow judgment to be taken by DEVON GREENFIELD against

COOK COUNTY in this cause of action, in return for termination of this litigation against all

named and unnamed County Defendants, for:

        1.    Compensatory and statutory damages in the amount of THIRTEEN THOUSAND

              DOLLARS ($13,000.00);

        2.    Reasonable attorneys’ fees, litigation expenses, and costs in the amount of

              SEVEN THOUSAND DOLLARS ($7,000.00), pursuant to 42 U.S.C. §1988; and

        3.    DEVON GREENFIELD further waives the right to appeal any and all judgments

              associated with this litigation.




                                                                                            A
   Case: 1:18-cv-02508 Document #: 40-1 Filed: 06/17/19 Page 2 of 2 PageID #:122




       This offer of judgment is made for the purposes specified in Rule 68 and is not to be

construed either as an admission that the County Defendants are liable in this action or that the

Plaintiff has suffered any damage as a result of any action, unlawful custom, policy or practice.

To accept this offer, Plaintiff must serve written notice of acceptance within fourteen (14) days

of the date that this offer is made. This offer of judgment is intended to resolve all of Plaintiff’s

claims in this action, including without limitation any and all claims for compensatory damages,

statutory damages, attorneys’ fees, litigation expenses, and costs of suit. This offer of judgment

shall not be filed with the Court unless (a) accepted or (b) in a proceeding to determine the

reasonableness hereof.

                                                      Respectfully Submitted,

                                                      KIMBERLY M. FOXX
                                                      State’s Attorney of Cook County

                                              By:     /s/ Marissa D. Longoria
                                                      Marissa D. Longoria
                                                      Assistant State’s Attorney
                                                      500 Richard J. Daley Center
                                                      Chicago, IL 60602
                                                      (312) 603-5691




                                                 2
